United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-101
Issued: April 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated July 30 and October 3, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her
claimed left elbow/left arm/left wrist condition was causally related to factors of her federal
employment.
FACTUAL HISTORY
On June 5, 2007 appellant, a 43-year-old temporary mail handler, filed a Form CA-2 claim
for benefits, alleging that she developed a left elbow/left arm/left wrist condition causally related
to factors of her employment.

In a June 21, 2007 report, Dr. Cheryl D. Jordan-Sayles, Board-certified in family practice,
stated that appellant had wrist pain and numbness of the fingers, indicative of carpal tunnel
syndrome. She advised appellant to avoid any job duties or activities which could involve overuse
of her left arm and wrist.
By decision dated July 30, 2007, the Office denied appellant’s claim, finding that she failed
to establish fact of injury. The Office stated that the factual evidence appellant submitted did not
establish that she sustained her claimed left elbow/left arm/left wrist condition causally related to
employment factors. The Office further found that she failed to submit medical evidence
providing a diagnosis resulting from the alleged employment condition.
On August 29, 2007 appellant requested reconsideration.
In an August 23, 2007 report, Dr. G. Vincent Dalton, Board-certified in orthopedic
surgery, stated:
“[Appellant] comes in with continued left wrist pain. On her last visit we thought
that she had de Quervain’s tenosynovitis. This responded somewhat to a steroid
injection, however, [appellant] is still having some pain. I asked her further about
her injury. [Appellant] states that she was having a gradual onset of pain prior to
May 26, 2007 at which point she developed an acute exacerbation. She attributes
this to overuse at work. [Appellant] was seen by Dr. [Jordan-]Sayles and had xrays, which were negative. When we saw her, her exam[ination] was compatible
with de Quervain’s tenosynovitis.
“On exam[ination] she continues to have tenderness along the first dorsal
compartment with a positive Finkelstein sign.”
Dr. Dalton stated that he explained to appellant that he felt her symptoms were indicative
of de Quervain’s tenosynovitis, which was typically an overuse type of tendinitis. He advised
that this probably indicated that her condition resulted from overuse at work. Dr. Dalton stated
that he discussed the possibility of surgery if her symptoms progressed.
By decision dated October 3, 2007, the Office denied modification of the July 30, 2007
Office decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition

1

5 U.S.C. §§ 8101-8193.

2

for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence which
relates her claimed left elbow/left arm/left wrist condition to factors of her federal employment.
For this reason, she has not discharged her burden of proof to establish her claim that her
condition was sustained in the performance of duty.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

3

Appellant submitted reports from Drs. Jordan-Sayles and Dalton. However, the reports
of these physicians did not provide a probative, rationalized medical opinion that the claimed
condition was causally related to employment factors. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.7
Dr. Jordan-Sayles noted that appellant had wrist pain and numbness of the fingers which were
indicative of carpal tunnel syndrome. She advised appellant to avoid overuse activities at work
which could aggravate her symptoms. Dr. Dalton stated that appellant had continued left wrist
pain which he considered consistent with de Quervain’s tenosynovitis. He attributed her
symptoms to overuse at work and discussed the possibility of surgery if her symptoms increased.
The reports from Drs. Jordan-Sayles and Dalton did not describe appellant’s job duties or
explain the medical process through which such duties would have been competent to cause the
claimed condition. These reports, therefore, are of limited probative value as they do not contain
sufficient medical rationale explaining how or why appellant’s claimed left elbow/left arm/left
wrist condition was caused by or related to factors of her federal employment. Appellant therefore
failed to provide a rationalized, probative medical opinion relating her current condition to any
factors of her employment. Accordingly, she failed to submit medical evidence sufficient to
establish that her claimed left elbow/left arm/left wrist condition was causally related to her
employment.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. The Office advised her of the evidence required to establish
her claim; however, she failed to submit such evidence. Consequently, appellant has not met her
burden of proof in establishing that she sustained a left elbow/left arm/left wrist condition in the
performance of duty.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establish that her
claimed left elbow/left arm/left wrist condition was sustained in the performance of duty.

7

See Anna C. Leanza, 48 ECAB 115 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the October 3 and July 30, 2007 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: April 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

